                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION
KELVIN JEROME FIELDS,                  )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )            CV418-030
                                       )
MS. MEG HEAP,                          )
                                       )
      Defendant.                       )
                                       )

         ORDER AND REPORT AND RECOMMENDATION

      Pro se plaintiff Kelvin Jerome Fields, an inmate at Chatham County

Detention Center (CCDC), filed a 42 U.S.C. § 1983 Complaint against

District Attorney Meg Heap for alleged procedural defects related to his

state criminal case. See doc. 1 at 5-9. The Court granted Fields’ request

to pursue his case in forma pauperis (IFP), doc. 3, and he returned the

necessary forms, docs. 4 & 5, as well as an Amended Complaint. Doc. 6.1



1
   Both the Complaint and Amended Complaint levy a claim of malicious prosecution
against Heap. Docs. 1 & 6. Fields simultaneously also filed a “Brief in Support for
Civil Suit[ ] CV418-030,” contending that his due process rights were violated because
his state court case is proceeding to trial on accusation even though he did not first
waive his right to indictment by grand jury,. See doc. 7 at 1-5 (citing criminal case,
State of Georgia v. Fields, CR16-2514 (Chatham Super. Ct.) and alleging that the case
The Court now proceeds to screen the Amended Complaint pursuant to 28

U.S.C. § 1915A. 2

      Fields alleges the warrants for his arrest were invalidly executed and

“void.”    Doc. 6 at 2-5; see id. at 19 (attaching habeas corpus filings

challenging criminal case, State of Georgia v. Fields, CR16-2514 (Chatham

Super. Ct.)). Warrant W16001617 is “void and of no effect” because it was

“ex[e]cuted” or signed on June 13, 2016, yet he did not appear before a

judicial officer until months later. Id. at 2-5, 8. The other two warrants

are, he contends, thus tainted and also invalidated. Id. at 3. Fields asks

the return of his “freedom . . . that has been illegal[l]y taken” by defendant

Heap in violation of his “Fourth Amendment rights.” Doc. 6 at 27.

      Liberally     construed,      plaintiff’s   Complaint       alleges    malicious

prosecution. See Wallace v. Kato, 549 U.S. 384, 390 (2007) (the tort of

malicious prosecution “remedies detention accompanied . . . by wrongful




proceeded in violation of O.C.G.A. § 17-7-70).
2
   Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a complaint
pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001),
allegations in Fields’ Amended Complaint are taken as true and construed in the light
most favorable to him. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir. 2011).
Conclusory allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(discussing a Rule 12(b)(6) dismissal).
                                           2
institution of legal process.”).           The Eleventh Circuit “has identified

malicious prosecution as a violation of the Fourth Amendment and a viable

constitutional tort cognizable under § 1983.” Wood v. Kesler, 323 F.3d

872, 881 (11th Cir. 2003). But — as Fields well knows 3 — an essential

element of a malicious prosecution claim is the termination of the criminal

prosecution in the plaintiff’s favor. Id. at 882. And there is no allegation

that the Chatham County criminal case has been resolved in Fields’ favor.

See docs. 1 & 6; see also State v. Fields, CV16-2514. Indeed, it appears to

have crystalized into a conviction that he is currently serving.                        See

http://www.dcor.state.ga.us/GDC/Offender/Query, accessed January 8,




3
  This is not Fields’ first rodeo. See CV417-129, doc. 1 (S.D. Ga. July 13, 2017) (“Fields
I”); CV417-212, doc. 1 (S.D. Ga. Nov. 3, 2017) (“Fields II”). In Fields I, he claimed
that District Attorney Heap and others were liable for malicious prosecution because,
inter alia, his arrest warrants were invalid and his continued detention was
unconstitutional. See Fields I, doc. 1 at 7, 15-16 (S.D. Ga. July 13, 2017). The Court
dismissed the Fields I Complaint without prejudice because he did not allege that his
state criminal proceeding had terminated in his favor. Id., doc. 8 at 3-4 (S.D. Ga. Aug.
22, 2017); id., doc. 11 at 1 (S.D. Ga. Aug. 30, 2017) (judgment). In Fields II, he asserted
similar malicious prosecution claims against Heap and others. Fields II, doc. 1 at 3-4
(S.D. Ga. Nov. 3, 2017). The Court dismissed the Fields II Complaint, again without
prejudice. Id., doc. 10 at 4-5 (S.D. Ga. Dec. 14, 2017); id., doc. 14 at 1 (S.D. Ga. Jan. 5,
2018) (judgment). The Court found that Heap was entitled to absolute prosecutorial
immunity and denied Fields’ request for injunctive relief, as it was relief the Court
could not provide. Id.; see id., doc. 6 at 3 (S.D. Ga. Nov. 29, 2017); id., doc. 10 (S.D. Ga.
Dec. 14, 2017) (incorporating undisturbed portions of prior recommendation, doc. 6).
Meaning, Fields is well aware of the pleading requirement to set forth a malicious
prosecution claim in this court (Fields I and Fields II). His claim fails yet again.
                                             3
2019.     Fields, therefore, cannot state a claim for damages until that

conviction is overturned. 4

        Fields also waves at a § 1983 due process claim 5 arising from his

allegedly invalid arrest warrants and trial on accusation without an

indictment waiver. Docs. 6 & 7. To state a procedural due process claim,

a plaintiff must allege (1) a deprivation of a constitutionally protected

liberty interest, (2) state action, and (3) constitutionally inadequate

process. Shaarbay v. Palm Beach Cty. Jail, 350 F. App’x 359, 361 (11th

Cir. 2009).       Fields contends his rights under O.C.G.A. § 17-4-62

(warrantless arrests) and O.C.G.A. § 17-7-70 (trial on accusation) were

violated, entitling him to “freedom.”            Doc. 6 at 27.       But, it must be




4
   Indeed, Fields complains of defects that necessarily imply his conviction’s invalidity.
In that case, § 1983 affords him no remedy: “[A] prisoner in state custody cannot use
a § 1983 action to challenge the fact or duration of his confinement. . . . He must seek
federal habeas corpus relief (or appropriate state relief) instead.” Wilkinson v. Dotson,
544 U.S. 74, 78 (2005) (quotes and cites omitted); Heck v. Humphrey, 512 U.S. 477, 481
(1994) (“[H]abeas corpus is the exclusive remedy for a state prisoner who challenges
the fact or duration of his confinement and seeks immediate or speedier release, even
though such a claim may come within the literal terms of § 1983.”). And before he can
bring a federal habeas action, he must first exhaust his available state remedies
through either a direct appeal or another petition for state collateral relief. Wilkinson,
544 U.S. at 79 (federal “habeas corpus actions require a petitioner fully to exhaust
state remedies, which § 1983 does not”); 28 U.S.C. §§ 2254(b), (c).
5
   Claims involving the mistreatment of pre-trial detainees while they are in custody,
as Fields was when he filed this action, are governed by the Due Process Clause of the
Fourteenth Amendment. Cottrell v. Caldwell, 85 F.3d 1480, 1490 (11th Cir. 1996).
                                            4
remembered, he was arrested pursuant to a warrant (three, in fact) and

§ 17-7-70.1(a.1) specifically authorizes the district attorney to proceed to

trial on accusation for violations of O.C.G.A. § 16-13-30 without obtaining

a waiver of indictment so long as there has been a finding of probable

cause. O.C.G.A. § 17-7-70.1(a.1). Fields meets both conditions — he was

charged with an excepted crime and had a probable cause hearing on

October 24, 2016 (doc. 6 at 6, 19; doc. 7 at 6, 11). Simply put, even were

Heap a viable defendant, 6 Fields has not identified any liberty interest to

which he was entitled that was then violated.

      Though a pro se prisoner normally should be given an opportunity

to amend his complaint, see, e.g., Johnson v. Boyd, 568 F. App’x 719, 724

(11th Cir. 2014); Duff v. Steub, 378 F. App’x 868, 872 (11th Cir. 2010), “a



6
    After all, the allegations thus far against District Attorney Heap appear to stem
entirely from her “function as advocate.” She is therefore absolutely immune from
suit. See Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000) (prosecutors are entitled
to absolute immunity for their acts or omissions in the course of initiating a
prosecution).
   Despite the lack of any apparent basis for viable amendment, Fields’ opportunity to
object to this Report and Recommendation within 14 days of service, see infra, affords
him an opportunity to resuscitate his case. He may also submit a Second Amended
Complaint during that period if he believes it would cure the legal defects discussed
above. See Willis v. Darden, 2012 WL 170163, at * 2 n.3 (S.D. Ga. Jan. 19, 2012) (citing
Smith v. Stanley, 2011 WL 1114503, at * 1 (W.D. Mich. Jan. 19, 2011)). To state a
claim, however, Fields must be able to both plead the requisite elements of his § 1983
claims and identify a defendant who is not immune from suit.
                                           5
district court need not allow amendment if the amended complaint would

still be subject to dismissal.” Jenkins v. Walker, 620 F. App’x 709, 711

(11th Cir. 2015). Fields’ malicious prosecution and due process claims are

dead on arrival, and do not appear amendable.

     Accordingly, the Complaint should be DISMISSED. It is also time

for Fields to pay his filing fee. Since his PLRA paperwork reflects an

average monthly balance of $0.00, doc. 4, he does not owe any initial

partial filing fee at this time. See 28 U.S.C. § 1915(b)(1) (requiring an

initial fee assessment “when funds exist”). Fields’ custodian (or designee)

shall therefore set aside and remit 20 percent of all future deposits to his

account, then forward those funds to the Clerk each time the set aside

amount reaches $10.00, until the balance of the Court’s $350.00 filing fee

has been paid in full.

     Also, the Clerk is DIRECTED to send this Report and

Recommendation (R&R) to Fields’ account custodian immediately, as this

payment directive is nondispositive within the meaning of Fed. R. Civ. P.

72(a), so no Rule 72(b) adoption is required. In the event he is transferred

to another institution, his present custodian shall forward a copy of this

R&R and all financial information concerning payment of the filing fee

                                     6
and costs in this case to Fields’ new custodian. The balance due from him

shall be collected by the custodian at his next institution in accordance

with the terms of the payment directive portion of this Order.

      This R&R is submitted to the district judge assigned to this action,

pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 72.3.

Within 14 days of service, any party may file written objections to this

R&R with the Court and serve a copy on all parties. The document should

be   captioned     “Objections     to   Magistrate   Judge’s   Report     and

Recommendations.” Any request for additional time to file objections

should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the magistrate    judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

                                        7
     SO REPORTED AND RECOMMENDED, this       10th   day of

January, 2019.

                         _______________________________
                         CHRISTOPHER L. RAY
                         UNITED STATES MAGISTRATE JUDGE
                         SOUTHERN DISTRICT OF GEORGIA




                        8
